HENDRY, Chief Judge.
This is an interlocutory appeal from an order of the Circuit Court denying defendant’s motion to dismiss.
The plaintiff, a minor, through his next friend and as a member of a class which consists of indigent juveniles detained in Youth Hall, a juvenile detention facility in Dade County, filed a complaint seeking a declaration of their right to counsel, right to be advised of the choice of courts, right to be released pending trial, and right to be heard at a release hearing. Plaintiff also sought to enjoin the defendants from detaining the plaintiff and other members of the class without bail, and to require that counsel be provided and that they be advised of their constitutional rights.
In the complaint, it is admitted that the plaintiff had been discharged and all charges against him dismissed. In an action for declaratory relief there must be an existing adverse interest. Ashe v. City of Boca Raton, Fla.App.1961, 133 So.2d 122. The issues presented herein are moot as to the plaintiff. See In the Interest of T.W.P., Fla.1966, 192 So.2d 482, opinion filed December 7, 1966. Further, plaintiff does not adequately represent the members of the alleged class as his interest is no longer co-extensive with the interest of the other members. Port Royal, Inc. v. Conboy, Fla.App.1963, 154 So.2d 734; Rule 3.6, Florida Rules of Civil Procedure, 31 F.S.A.
In view of our decision the other points raised on appeal were not considered.
The order of the Circuit Court is reversed and the cause dismissed.